Reed, J.,
delivered the opinion of the court.
Appellant was convicted on the charge of robbing his; grandfather. The verdict of guilty is sustained by the evidence.
It is contended that the trial court erred in overruling appellant’s challenge of two jurors, for cause. It is ar*573:gued that the jurors challenged had fixed opinions as to the guilt or innocence of appellant which would require •evidence to remove, and that they were therefore incompetent.
The testimony of the juror Kennedy, when he was examined on his voir dire, shows that, while it might take evidence to remove the opinion he had, he could go into the jury box and try the case fairly and impartially according to the law and the evidence, that what he had heard on the outside would not affect him in deciding the case, and that he could try it just as if he had never heard of the case at all. We quote the following question and answer from his testimony: “Q. Is that a fixed opinion that you have? A. No, sir.”
The juror Eubanks on his voir dire testified that the opinion he had would not interfere with his trying the case fairly and impartially on the law and evidence, and he would not be influenced by what he had heard on the ■outside. Continuing, Mr. Eubanks in his testimony said: “What I heard on the outside I did not take to be facts.”
The court was entirely correct in holding that these .jurors were competent. We do not think that their testimony shows that they had a fixed opinion which would disqualify them. What they referred to as an opinion, it appears from the testimony, was a mere impression. It is certainly shown that they were impartial in the case, and did not desire to reach any result except that to which the evidence would conduct them. They are not shown to have any bias or feeling of prejudice in the case. Cook v. State, 90 Miss. 137, 43 So. 618; Schwartz v. State, 103 Miss. 711, 60 So. 732.

Affirmed.